DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to objection to drawings have been fully considered but they are not persuasive.
Applicant stated  that para [0047] and [0058] of the Specification describe the features, which office agrees.  However, as per 37 CFR 1.83(a), “The drawings must show every feature of the invention specified in the claims” and “Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing”. 
Applicant's arguments filed with respect to Claim Interpretation have been fully considered but they are not persuasive.
Applicant argues that paragraph [0062] of the Specification provides that the attention mechanism is a mechanism "for dedicating processing resources to particular areas of the image."  However, ‘a mechanism "for dedicating processing resources to particular areas of the image."’ is just a description of the purpose, or intended use, of the mechanism, not a definition of what "attention mechanism" is  nor a description of how “"attention mechanism" is performed. There is also no lexical definition of  "attention mechanism" is the specification.  
Rejections under 35 USC § 112	are withdrawn in light of amendment.
Rejections under 35 USC § 101	are withdrawn in light of amendment.
Applicant's arguments filed with respect to 35 USC § 102 have been fully considered but they are not persuasive.
Applicant argues that the generated data in claim 1 includes "a plurality of two-dimensional image channels," rather than a single channel output as in Patil. The office respectfully  disagree.  While the final output, such as in 324 in Fig.5 in Patil, is a single channel output,  the intermediary output are not single output. In particular,  300 in Fig. 5 in Patil, which is cited in office action to read on 
Applicant then argues ‘Patil does not apply the deep learning techniques to such "second image data" as provided for in claim 1. As noted above, Patil is silent with regards to the "second image data representing a plurality of two- dimensional image channels each corresponding to a different slice of the first medical image."’.  The office respectfully disagree.  In office action, step 302 in Fig. 5 in Patil to read on the limitation,  against which applicant does not provide any argument at all.
Applicant finally states that ‘Disclosing thresholding probability maps to generate 2D slices is not the same as "applying an attention mechanism at the neural network system to the second image data to generate an attention map," where the "second image data represent[s] a plurality of two-dimensional image channels" as provided for in claim 1’. However, no reason/rational/proof is given.  The office  still asserts that “thresholding probability maps to generate 2D slices”  is the same as applying a mask to generate 2D slices that leads to finally generate a bone mask, which fit into the “applying an attention mechanism” following the Claim Interpretation on “attention mechanism” in the office action, therefore reads on "applying an attention mechanism at the neural network system to the second image data to generate an attention map".


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ”to prioritize the one or more regions of interest based on a similarity measure determined on the basis of at least one of a shape, size, and position of bone structure and at least one corresponding shape, size, and position of soft tissue structure” and ” a progressive filtering and down-sampling process” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these 
Attention mechanism is interpreted as a method to “compute a mask which is used to multiply features”, as explained in Adam Kosiorek( “Attention in Neural Networks and How to Use It” , in IDS submitted on 3/11/2020)

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 4-12,14, 16-20 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Patil( US 20180374209, cited from IDS)

Regarding claim 1, Patil teaches a method of processing a medical image to remove one or more portions of the image corresponding to bone structures, the method comprising: 
receiving first image data representing a first, three-dimensional, medical image (250 in Fig. 5); 

receiving the second image data at a neural network system (302 in Fig. 5); 
applying an attention mechanism at the neural network system to the second image data to generate an attention map representing one or more regions of interest (310 in Fig. 5); and
determining, at least partly on the basis of the attention map, that one or more portions of the second image data represent a bone structure (324 in Fig. 5).

Regarding claim 2, Patil teaches the method according to  claim 1, wherein the attention mechanism is arranged to determine, for a plurality of regions of the first medical image, an attention measure indicating a degree of mixture of osseous and non-osseous tissue ( [0046], bone probability masks) and to identify the one or more regions of interest based on the attention measure([0046], a bone mask or volume, that may be used to exclude bone regions from a vascular tree).


Regarding claim 4, Patil teaches the method according to  claim 1, further comprising: outputting, from the neural network system, output data indicating the determined one or more portions of the second image data([0046], a bone mask or volume that may be used to exclude bone regions from a vascular tree).

Regarding claim 5, Patil teaches the method according to  claim 4, further comprising: processing the first image data and the output data to generate third image data representing a second medical image in which one or more portions of the first medical image determined to represent the bone 

Regarding claim 6, Patil teaches the method according to  claim 1, wherein the neural network system comprises a deep neural network( 50 in Fig. 3; 50 in Fig. 4).

Regarding claim 7, Patil teaches the method according to  claim 6, wherein the deep neural network comprises one or more convolution neural networks( 50 in Fig. 3; 50 in Fig. 4).

Regarding claim 8, Patil teaches the method according to  claim 1, wherein the neural network system is arranged to perform a progressive filtering and down-sampling process( 260, 280 in Fig. 5) on the second image data.

Regarding claim 9, Patil teaches the method according to  claim 1, wherein determining that one or more portions of the second image data represent a bone structure comprises: classifying voxels of the three-dimensional medical image as bone or non- bone voxels( 264 in Fig. 5; [0051]-[0053], The SVM feature set 264 constitutes pre-classified data (i.e., bone/non-bone) ).

Claims 10-12 recite the system for the method in claims 1 and 2. Since Patil also teaches a system ( Fig. 2), claims 10-12 are also rejected.

Claims 14, 16-20 recite the medium for the method in claims 1 and 4-8. Since Patil also teaches a medium (130, 138 in Fig. 2), claims 10-12 are also rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Chen (US 20180116620, cited from IDS).
Regarding claim 3, Patil teaches the method according to claim 1.
Patil does not expressly teach wherein the neural network system is arranged to prioritize the one or more regions of interest based on a similarity measure determined on the basis of at least one of a shape, size, and position of bone structure and at least one corresponding shape, size, and position of soft tissue structure.
However, Chen teaches the neural network system is arranged to prioritize ([0031], intensity thresholding) the one or more regions of interest based on a similarity measure ([0037], cross-entropy loss) determined on the basis of at least one of a shape, size, and position of bone structure and at least one corresponding shape, size, and position of soft tissue structure ([0037], positive and negative voxels above the intensity threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Patil and Chen, by substituting the neural network of Patil with that of Chen
One of ordinary skill would have been motivated for such combinations since Chen’s “one unified network (DI2IN) is used to learn both bone segmentation and body landmark detection, where 
Claims 13 and 15 recite the system and medium for the method in claim3. Since Patil also teaches a system (Fig. 2) and medium (130, 138 in Fig. 2), claims 13, 15 are also rejected.


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661